DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/11/21 is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 states that the Group III-Nitride material is selected from at least one of a single crystal oxide including a high K dielectric, ZnO, or MgO.  This does not align with the specification [0051], which states that the capacitor material is either a group III nitride or a single crystal oxide including the materials listed in claim 17.  Therefore, claim 17 is being interpreted as the nitride material being selected from one of the options for a Group III nitride material presented in the specification.
Claim 21 refers to a two-stage epoxy. The examiner does cannot find a description of “two-stage epoxy” in the specification.
Claim 23 recites the limitation "the first electrode" and “the second electrode” in line 11.  There is insufficient antecedent basis for this limitation in the claim as there is no mention of the first and second electrodes previously in claim 23 or in claim 20 from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US PGPub 2007/0096605) in view of Huang et al. (US Patent 8,304,271).
Claim 15:  Fujii teaches a method of wafer scale packaging Group III-Nitride containing devices, the method comprising: providing a substrate member (12) having a surface region, the substrate comprising a silicon bearing material; forming a thickness of Group III-Nitride material overlying the surface region (17) [0053]; forming an insulating material (20) [0054] overlying a portion of the thickness of Group III- Nitride material; forming a contact region (40) to expose a portion of the thickness of the Group III- Nitride material; forming a pillar structure (14) comprising a copper material within the contact region; and forming a thickness of solder material (30) overlying the pillar structure to cause formation of a solder bump; and bonding the solder bump to a contact member on a substrate structure [0060-0061].  Fujii does not teach the substrate contains silicon and carbide.  Huang teaches using SiC substrate instead of an Si substrate for use as an Acoustic Wave device substrate (Col.2 lines 12-15). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of supporting an acoustic wave device as a substrate (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claim 17:  Fujii teaches wherein the Group III-Nitride material is selected from at least one of a single crystal oxide including a high K dielectric, ZnO, or MgO [0053] pre interpretation discussed above.  It is noted that Adkisson et al. (US PGPub 2013/01877246) teaches ZnO and AlN being substitutions for each other as a piezoelectric material [0042].

Claim 22:  Fujii teaches (Fig. 1a-c) the patterned solder structure further comprises a second air gap region provided from the patterned solder structure and configured between the contact structure and a second portion of the mounting substrate member.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US PGPub 2007/0096605) in view of Huang et al. (US Patent 8,304,271), as applied to claim 15 above, and further in view of Hochberg et al. (PGPub 2006/0045986).
Regarding claim 16, as described above, Fujii and Huang substantially read on the invention as claimed, except Fujii and Huang do not teach the Group III-Nitride material is deposited by LPCVD; and further comprising using dichlorosilane (DCS), provided with or without Ammonia, to clean and prepare a surface for single crystal growth.  Hochberg teaches the Group III-Nitride material is deposited by LPCVD; and further comprising using dichlorosilane (DCS), provided with or without Ammonia, to clean and prepare a surface for single crystal growth as I creates a carbon free nitride layer [0047]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have deposited by LPCVD; and further comprising using dichlorosilane (DCS), provided with or without Ammonia, to clean and prepare a surface for single crystal growth as it is known deposition method to form a carbon free nitride from a silicon substrate.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US PGPub 2007/0096605) in view of Huang et al. (US Patent 8,304,271), as applied to claim 15 above, and further in view of Yamada et al. (PGPub 2007/008061118).
Regarding claim 18, as described above, Fujii and Huang substantially read on the invention as claimed, except Fujii and Huang do not teach the Group III-Nitride material is characterized by X-ray diffraction with clear peak at a detector angle (2-0) associated with single crystal film and whose Full Width Half Maximum (FWHM) is measured to be less than 1.00.  Yamada teaches the Group III-Nitride material is characterized by X-ray diffraction with clear peak at a detector angle (2-0) associated with single crystal film and whose Full Width Half Maximum (FWHM) is measured to be less than 1.00 for high electromechanical coupling coefficient and excellent acoustic quality factors [0010].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Group III-Nitride material taught by Fujii and Huang to have the characteristics of claim 18 for high electromechanical coupling coefficient and excellent acoustic quality factors [0010] as taught by Yamada.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US PGPub 2007/0096605) in view of Huang et al. (US Patent 8,304,271), as applied to claim 20 above, and further in view of Stephanou et al. (PGPub 2013/0275610).
Regarding claim 21, as described above, Fujii and Huang substantially read on the invention as claimed, except Fujii and Huang do not teach the first thickness of the silicon and carbide bearing substrate ranges from 300um to 1000um and the second thickness ranges from 20um to 100um, while the silicon substrate is maintained against . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US PGPub 2007/0096605) in view of Huang et al. (US Patent 8,304,271), as applied to claim 20 above, and further in view of Perruchot et al. (US PGPub 2010/0029031)
Regarding claim 23, as described above, Fujii and Huang substantially read on the invention as claimed, except Fujii and Huang do not teach the single crystal acoustic resonator device comprises a silicon and carbide bearing substrate member, a silicon and carbide bearing surface region, and a silicon and carbide bearing backside region, an epitaxial material comprising single crystal piezo material overlying the silicon and 

Allowable Subject Matter
Claims 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 25-29 depend from claim 24 and are therefore also objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Examiner, Art Unit 2814